FILED
                             NOT FOR PUBLICATION                            OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARC CHARLES DAWSON,                             No. 09-17255

               Plaintiff - Appellant,            D.C. No. 5:08-cv-00741-JF

  v.
                                                 MEMORANDUM *
S. LATHAM; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Jeremy Fogel, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Marc Charles Dawson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

       The district court properly granted summary judgment because Dawson

failed to raise a triable issue as to whether defendants’ treatment of his symptoms

after he was inadvertently administered one dose of unknown medication

constituted deliberate indifference. See id. at 1057-60 (a prison official acts with

deliberate indifference only if he knows of and disregards an excessive risk to

inmate health, and a difference of opinion concerning the appropriate course of

treatment generally does not amount to deliberate indifference); Hallett v. Morgan,

296 F.3d 732, 746 (9th Cir. 2002) (where a prisoner is alleging that delay of

medical treatment evinces deliberate indifference, he must show that the delay led

to further injury).

       Dawson’s remaining contentions are unpersuasive.

       AFFIRMED.




                                           2                                    09-17255